Sognier, Judge.
Appellant Weldon seeks review of a denial of his motion for summary judgment. However, appellant failed to follow the proper interlocutory review procedures in accordance with Code Ann. §§ 6-701 (a) (2) and 81A-156 (h). Denial of summary judgment is not reviewable by the appellate courts in the absence of a timely certificate of immediate review and the granting of an interlocutory appeal by the appellate court unless there be a final judgment in the case and the cause is no longer pending in the lower court. U. S. I. F. Atlanta Corp. v. Paul, 138 Ga. App. 625 (227 SE2d 90) (1976).

Appeal dismissed.


Shulman, P. J., and Birdsong, J., concur.